 In the Matter of ACME CARTAGE, INC., EMPLOYERandLOCAL No. 10,OFFICE EMPLOYEES INTERNATIONAL UNION, AFFILIATED WITH THEAMERICAN FEDERATION OF LABOR, PETITIONERCase No. 7-RC-672.-Decided December 8, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before Harold L.Hudson, hearing officer.The hearing officer's rulings made at thebearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the following reasons:The Petitioner seeks a unit of office and clerical employees at theEmployer's Detroit, Michigan, freight-forwarding plant, includingdispatchers, but excluding professional employees and supervisors.The Employer contends that, because all but one of the persons soughtto be included in the proposed unit are supervisors, and the one em-ployee cannot alone constitute a collective bargaining unit, the unit-sought by the Petitioner is inappropriate.Four persons are employed in the Employer's office, of whom 2 areclassified as dispatchers; 1, as clerk and dispatcher; and 1, as clerk.'They work tinder the direct supervision of the Employer's manager.The 2 dispatchers, working on different shifts, dispatch the employ-1The clerkis also referred to as "bookkeeper-secretary."87 NLRB No. 72.458 ACME CARTAGE, INC.459er's drivers, of whom there are 25, on their initial runs, relay in-structions to them in the.field by means of a "pick-up dispatch board,"and otherwise generally direct the work of drivers.The clerk anddispatcher spends 3 hours per day-2 hours alone and 1 with a dis-patcher-dispatching drivers on their initial runs; the rest of thetime he keeps office records and assists one of the dispatchers on thepick-up dispatch board.Whenever they are on dispatch duty, the dispatchers and the clerkand dispatcher may hire new drivers without consulting their super-visor.They may effectively recommend the discipline and dischargeof drivers.As most grievances of drivers are against dispatchers, thelatter play attempt individually to adjust drivers' grievances throughconsultation with the steward of the drivers' union.2We find that thetwo dispatchers and the clerk and dispatcher are supervisors withinthe meaning of the Act, and that they are therefore ineligible forinclusion in an appropriate bargaining unit.It is well established that a unit consisting of only one employee isa uiut inappropriate for collective bargaining.3As the Employer'sclerk is the only employee sought to be included in the unit, we findthat the unit sought by the Petitioner is inappropriate.We shalltherefore dismiss the petition.ORDERITISHEREBY ORDEREDthat the petition filed herein be, and it hereby is,dismissed.2Local 209, International Brotherhood of Teamsters, Chauffeurs, Warehousemen, andHelpers ofAmerica, AFL.3Erie City Iron Works,85 NLRB 1305,and casescited therein.